IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT

IN RE: PETITION OF GREGORY A.     : No. 4 WAP 2017
BELUSCHAK AND AT LEAST FIVE (5) :
ELECTORS OF THE FIRST WARD OF : Appeal from the Order of the Court of
THE CITY OF CLAIRTON TO APPOINT : Common Pleas of Allegheny County
GREGORY A. BELUSCHAK, A           : entered January 17, 2017 at No. GD-16-
REGISTERED ELECTOR IN AND         : 023932.
RESIDENT OF THE FIRST WARD OF     :
THE CITY OF CLAIRTON, TO FILL THE :
CURRENT VACANCY ON CLAIRTON       :
CITY COUNCIL FOR THE FIRST WARD :
OF THE CITY OF CLAIRTON,          :
ALLEGHENY COUNTY, PENNSYLVANIA :
                                  :
RE: PETITION OF RICHARD L.        :
LATTANZI, RAYMOND A. KURTA AND :
FIVE (5) ELECTORS OF THE FIRST    :
WARD OF THE CITY OF CLAIRTON TO :
APPOINT RAYMOND A. ("TONY")       :
KURTA TO FILL THE VACANCY ON      :
CLAIRTON CITY COUNCIL DUE TO THE :
PASSING OF COUNCILMAN JOHN A.     :
LATTANZI ON OCTOBER 24, 2016      :
                                  :
APPEAL OF: GREGORY A. BELUSCHAK :

                                     ORDER

PER CURIAM


     AND NOW, this 20th day of March, 2017, this matter is hereby transferred to the

Commonwealth Court.